PER CURIAM.
This appeal involves the trial court’s award of attorney’s fees and costs in a dispute between two sisters regarding their parents’ trusts. In a separate appeal, this court reversed in part and affirmed in part the final judgment in this case. Demello v. Buckman, No. 4D03-3759, 916 So.2d 882, 2005 WL 2990487 (Fla. 4th DCA Nov.9, 2005). As a result of this court’s decision in the final judgment appeal, the order awarding attorney’s fees was reversed and remanded for reconsideration of whether Buckman prevailed on the significant litigated issues.
Accordingly, we reverse this ease as well. In light of the disposition of the appeal of the final judgment, we reverse and remand this ease for reconsideration of the trial court’s award of attorney’s fees and costs.

Reversed and Remanded.

STEVENSON, C.J., TAYLOR and HAZOURI, JJ., concur.